Ryland, Judge.
There is nothing in the record in this case requiring this court to reverse the judgment of the court below. No prosecutor is, by the statute, required to be endorsed on the indictment in such cases as this, and the indictment is substantially good.
The instructions given embraced the law of the case, and *269placed it before the jury fairly, l'be instruction which the defendant asked, and which was refused by the court, had already been, in substance, given to the jury. As to the evidence, it was the province of the jury to give to it the weight and credence it in their opinion deserved.
The judgment is affirmed; the other judges concurring.